 

Exhibit 10.1

SYNLOGIC, INC.
2015 EQUITY INCENTIVE AWARD PLAN

 

ARTICLE 1.

 

PURPOSE

 

The purpose of the Synlogic, Inc. 2015 Equity Incentive Award Plan (as it may be
amended from time to time, the “Plan”) is to promote the success and enhance the
value of Synlogic, Inc. (the “Company”) by linking the individual interests of
the members of the Board, Employees, and Consultants to those of the Company’s
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to the Company’s stockholders.  The
Plan is further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.

 

ARTICLE 2.

 

DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

 

2.1                               “Administrator” shall mean the entity that
conducts the general administration of the Plan as provided in Article 13
hereof.  With reference to the duties of the Administrator under the Plan which
have been delegated to one or more persons pursuant to Section 13.6 hereof, or
as to which the Board has assumed, the term “Administrator” shall refer to such
person(s) unless the Committee or the Board has revoked such delegation or the
Board has terminated the assumption of such duties.

 

2.2                               “Affiliate” shall mean any Parent or
Subsidiary.

 

2.3                               “Applicable Accounting Standards” shall mean
Generally Accepted Accounting Principles in the United States, International
Financial Reporting Standards or such other accounting principles or standards
as may apply to the Company’s financial statements under United States federal
securities laws from time to time.

 

2.4                               “Applicable Law” shall mean any applicable
law, including without limitation, (i) provisions of the Code, the Securities
Act, the Exchange Act and any rules or regulations thereunder; (ii) corporate,
securities, tax or other laws, statutes, rules, requirements or regulations,
whether federal, state, local or foreign; and (iii) rules of any securities
exchange or automated quotation system on which the Shares are listed, quoted or
traded.

 

2.5                               “Award” shall mean an Option, a Restricted
Stock award, a Restricted Stock Unit award, a Performance Award, a Dividend
Equivalents award, a Deferred Stock award, a Deferred Stock Unit award, a Stock
Payment award or a Stock Appreciation Right, which may be awarded or granted
under the Plan (collectively, “Awards”).

 

2.6                               “Award Agreement” shall mean any written
notice, agreement, terms and conditions, contract or other instrument or
document evidencing an Award, including through electronic medium, which shall
contain such terms and conditions with respect to an Award as the Administrator
shall determine consistent with the Plan.

 

2.7                               “Board” shall mean the Board of Directors of
the Company.

 

2.8                               “Cause” shall mean, unless such term or an
equivalent term is otherwise defined by the applicable Award Agreement or other
written agreement between a Holder and the Company applicable to an Award, the
occurrence of any of the following events:  (i) a Holder’s act of personal
dishonesty, willful violation

 

--------------------------------------------------------------------------------

 

of any law, rule or regulation (other than minor traffic violations or similar
offenses), or breach of fiduciary duty involving personal profit, (ii) a
Holder’s failure to satisfactorily perform such Holder’s duties and
responsibilities for the Company or any Affiliate, (iii) a Holder’s conviction
of, or plea of nolo contender to, any felony or a crime involving moral
turpitude, (iv) a Holder has engaged in negligence or willful misconduct in the
performance of such Holder’s duties, including, but not limited to, willfully
refusing without proper legal reason to perform such Holder’s duties and
responsibilities, (v) a Holder has materially breached any corporate policy or
code of conduct established by the Company or any Subsidiary as such policies or
codes may be adopted from time to time, (vi) a Holder has violated the terms of
any confidentiality, nondisclosure, intellectual property, nonsolicitation,
noncompetition, proprietary information or inventions agreement, or any other
agreement between such Holder and the Company or any Subsidiary related to such
Holder’s service with the Company or any Subsidiary, or (vii) a Holder has
engaged in conduct that is likely to have a deleterious effect on the Company or
any Subsidiary or their legitimate business interests, including, but not
limited to, their goodwill and public image. The determination that a Holder’s
Termination of Service is either for Cause or without Cause shall be made by the
Company in its sole discretion.  Any determination by the Company that a Holder
experienced a Termination of Service by reason of dismissal without Cause for
the purposes of outstanding Awards held by such Holder shall have no effect upon
any determination of the rights or obligations of the Company or such Holder for
any other purpose.

 

2.9                               “Change in Control” shall mean the occurrence,
in a single transaction or in a series of related transactions, of any one or
more of the following events:

 

(a)                                 A transaction or series of transactions
(other than an offering of Common Stock to the general public through a
registration statement filed with the Securities and Exchange Commission)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its subsidiaries, an employee benefit plan maintained by the Company or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

 

(b)                                 During any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new Director(s) (other than a Director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 2.9(a) or 2.9(c)) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds of the Directors then still in office who either were Directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

 

(c)                                  The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction:

 

(i)                                     which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and

 

(ii)                                  after which no person or group
beneficially owns voting securities representing 50% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this Section 2.9(c)(ii) as beneficially owning
50% or more of the combined voting power of the Successor Entity solely as a
result of the voting power held in the Company prior to the consummation of the
transaction;  or

 

2

 

--------------------------------------------------------------------------------

 

(d)                                 The Company’s stockholders approve a
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any portion of an Award that provides for the deferral of
compensation and is subject to Section 409A of the Code, the transaction or
event described in subsection (a), (b), (c) or (d) with respect to such Award
(or portion thereof) must also constitute a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5) to the extent required by
Section 409A.

 

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto; provided that any exercise of authority is in conjunction with a
determination of whether a Change in Control is a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5) shall be consistent with
such regulation.

 

2.10                        “Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time, together with the regulations and official
guidance promulgated thereunder, whether issued prior or subsequent to the grant
of any Award.

 

2.11                        “Committee” shall mean the Compensation Committee of
the Board, a subcommittee of the Compensation Committee of the Board or another
committee or subcommittee of the Board, appointed as provided in Section 13.1
hereof.

 

2.12                        “Common Stock” shall mean the common stock of the
Company, par value $0.001 per share.

 

2.13                        “Company” shall have the meaning set forth in
Article 1 hereof.

 

2.14                        “Consultant” shall mean any consultant or advisor
engaged to provide services to the Company or any Affiliate who qualifies as a
consultant or advisor under the applicable rules of the Securities and Exchange
Commission for registration of shares on a Form S-8 Registration Statement or
any successor Form thereto or, prior to the Public Trading Date, under Rule 701
of the Securities Act.

 

2.15                        “Covered Employee” shall mean any Employee who is,
or could be, a “covered employee” within the meaning of Section 162(m) of the
Code.

 

2.16                        “Deferred Stock” shall mean a right to receive
Shares awarded under Section 10.4 hereof.

 

2.17                        “Deferred Stock Unit” shall mean a right to receive
Shares awarded under Section 10.5 hereof.

 

2.18                        “Director” shall mean a member of the Board, as
constituted from time to time.

 

2.19                        “Dividend Equivalent” shall mean a right to receive
the equivalent value (in cash or Shares) of dividends paid on Shares, awarded
under Section 10.2 hereof.

 

2.20                        “DRO” shall mean a “domestic relations order” as
defined by the Code or Title I of the Employee Retirement Income Security Act of
1974, as amended from time to time, or the rules thereunder.

 

2.21                        “Effective Date” shall mean September 30, 2015.

 

2.22                        “Eligible Individual” shall mean any person who is
an Employee, a Consultant or a Non-Employee Director, as determined by the
Administrator.

 

2.23                        “Employee” shall mean any officer or other employee
(as determined in accordance with Section 3401(c) of the Code and the Treasury
Regulations thereunder) of the Company or any Affiliate.

 

2.24                        “Equity Restructuring” shall mean a nonreciprocal
transaction between the Company and its stockholders, such as a stock dividend,
stock split, spin-off, rights offering or recapitalization through a large,

3

 

--------------------------------------------------------------------------------

 

nonrecurring cash dividend, that affects the number or kind of Shares (or other
securities of the Company) or the share price of Common Stock (or other
securities) and causes a change in the per share value of the Common Stock
underlying outstanding stock-based Awards.

 

2.25                        “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended from time to time.

 

2.26                        “Fair Market Value” shall mean, as of any given
date, the value of a Share determined as follows:

 

(a)                                 If the Common Stock is (i) listed on any
established securities exchange (such as the New York Stock Exchange, the Nasdaq
Global Market, the Nasdaq Capital Market and the Nasdaq Global Select Market),
(ii) listed on any national market system or (iii) listed, quoted or traded on
any automated quotation system, its Fair Market Value shall be the closing sales
price for a Share as quoted on such exchange or system for such date or, if
there is no closing sales price for a Share on the date in question, the closing
sales price for a Share on the last preceding date for which such quotation
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable;

 

(b)                                 If the Common Stock is not listed on an
established securities exchange, national market system or automated quotation
system, but the Common Stock is regularly quoted by a recognized securities
dealer, its Fair Market Value shall be the mean of the high bid and low asked
prices for such date or, if there are no high bid and low asked prices for a
Share on such date, the high bid and low asked prices for a Share on the last
preceding date for which such information exists, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable; or

 

(c)                                  If the Common Stock is neither listed on an
established securities exchange, national market system or automated quotation
system nor regularly quoted by a recognized securities dealer, its Fair Market
Value shall be established by the Administrator in good faith.

 

Notwithstanding the foregoing, with respect to any Award granted after the
effectiveness of the Company’s registration statement relating to its initial
public offering and prior to the Public Trading Date, the Fair Market Value
shall mean the initial public offering price of a Share as set forth in the
Company’s final prospectus relating to its initial public offering filed with
the Securities and Exchange Commission.

 

2.27                        “Good Reason” shall mean, unless such term or an
equivalent term is otherwise defined by the applicable Award Agreement or other
written agreement between a Holder and the Company applicable to an Award, with
respect to any particular Holder, the Holder’s resignation from all positions he
or she then-holds with the Company if (A) without Holder’s written consent
(I) there is a material reduction of the Holder’s base salary; provided,
however, that a material reduction in the Holder’s base salary pursuant to a
salary reduction program affecting all or substantially all of the employees of
the Company and that does not adversely affect Holder to a greater extent than
other similarly situated employees shall not constitute Good Reason; or (II) the
Holder is required to relocate his or her primary work location to a facility or
location that would increase the Holder’s one way commute distance by more than
fifty (50) miles from the Holder’s primary work location as of immediately prior
to such change, (B) the Holder provides written notice outlining such
conditions, acts or omissions to the Company’s General Counsel within thirty
(30) days immediately following such material change or reduction, (C) such
material change or reduction is not remedied by the Company within thirty (30)
days following the Company’s receipt of such written notice and (D) the Holder’s
resignation is effective not later than thirty (30) days after the expiration of
such thirty (30) day cure period.

 

2.28                        “Greater Than 10% Stockholder” shall mean an
individual then owning (within the meaning of Section 424(d) of the Code) more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any “parent corporation” or “subsidiary corporation” (as
defined in Sections 424(e) and 424(f) of the Code, respectively).

 

2.29                        “Holder” shall mean a person who has been granted an
Award.

 

4

 

--------------------------------------------------------------------------------

 

2.30                        “Incentive Stock Option” shall mean an Option that
is intended to qualify as an incentive stock option and conforms to the
applicable provisions of Section 422 of the Code.

 

2.31                        “Non-Employee Director” shall mean a Director of the
Company who is not an Employee.

 

2.32                        “Non-Employee Director Equity Compensation Policy”
shall have the meaning set forth in Section 4.6 hereof.

 

2.33                        “Non-Qualified Stock Option” shall mean an Option
that is not an Incentive Stock Option or which is designated as an Incentive
Stock Option but does not meet the applicable requirements of Section 422 of the
Code.

 

2.34                        “Option” shall mean a right to purchase Shares at a
specified exercise price, granted under Article 6 hereof.  An Option shall be
either a Non-Qualified Stock Option or an Incentive Stock Option; provided,
however, that Options granted to Non-Employee Directors and Consultants shall
only be Non-Qualified Stock Options.

 

2.35                        “Option Term” shall have the meaning set forth in
Section 6.4 hereof.

 

2.36                        “Parent” shall mean any entity (other than the
Company), whether domestic or foreign, in an unbroken chain of entities ending
with the Company if each of the entities other than the Company beneficially
owns, at the time of the determination, securities or interests representing
more than fifty percent (50%) of the total combined voting power of all classes
of securities or interests in one of the other entities in such chain.

 

2.37                        “Performance Award” shall mean a cash bonus award,
stock bonus award, performance award or incentive award that is paid in cash,
Shares or a combination of both, awarded under Section 10.1 hereof.

 

2.38                        “Performance-Based Compensation” shall mean any
compensation that is intended to qualify as “performance-based compensation” as
described in Section 162(m)(4)(C) of the Code.

 

2.39                        “Performance Criteria” shall mean the criteria (and
adjustments) that the Committee selects for an Award for purposes of
establishing the Performance Goal or Performance Goals for a Performance Period,
determined as follows:

 

(a)                                 The Performance Criteria that shall be used
to establish Performance Goals are limited to the following:  (i) net earnings
or losses (either before or after one or more of the following: (A) interest,
(B) taxes, (C) depreciation, (D) amortization and (E) non-cash equity-based
compensation expense); (ii) gross or net sales or revenue or sales or revenue
growth; (iii) net income (either before or after taxes); (iv) adjusted net
income; (v) operating income, earnings or profit (either before or after taxes);
(vi) cash flow (including, but not limited to, cash flow return on investments,
operating cash flow and free cash flow); (vii) return on assets; (viii) return
on capital (or invested capital) and cost of capital; (ix) return on
stockholders’ equity; (x) total stockholder return; (xi) return on sales;
(xii) gross or net profit or operating margin; (xiii) costs, reductions in costs
and cost control measures; (xiv) funds from operations; (xv) expenses;
(xvi) working capital; (xvii) earnings or loss per Share; (xviii) adjusted
earnings or loss per share; (xix) price per Share or dividends per Share (or
appreciation in and/or maintenance of such price of dividends); (xx) regulatory
achievements or compliance (including, without limitation, regulatory body
approval for commercialization of a product); (xxi) implementation or completion
of critical projects; (xxii) market share; (xxiii) economic value; (xxiv) debt
levels or reduction; (xxv) customer retention; (xxvi) sales-related goals;
(xxvii) comparisons with other stock market indices; (xxviii) operating
efficiency; (xxix) customer satisfaction and/or growth; (xxx) employee
satisfaction; (xxxi) research and development achievements; (xxxii) financing
and other capital raising transactions; (xxxiii) recruiting and maintaining
personnel; and (xxxiv) year-end cash, any of which may be measured either in
absolute terms for the Company or any department or operating unit of the
Company or as compared to any incremental increase or decrease or as compared to
results of a peer group or to market performance indicators or indices.

 

5

 

--------------------------------------------------------------------------------

 

(b)                                 The Administrator may, in its sole
discretion, provide that one or more objectively determinable adjustments shall
be made to one or more of the Performance Goals.  Such adjustments may include,
but are not limited to, one or more of the following:  (i) items related to a
change in accounting principle; (ii) items relating to financing activities;
(iii) expenses for restructuring or productivity initiatives; (iv) other
non-operating items; (v) items related to acquisitions; (vi) items attributable
to the business operations of any entity acquired by the Company during the
Performance Period; (vii) items related to the sale or disposition of a business
or segment of a business; (viii) items related to discontinued operations that
do not qualify as a segment of a business under Applicable Accounting Standards;
(ix) items attributable to any stock dividend, stock split, combination or
exchange of stock occurring during the Performance Period; (x) any other items
of significant income or expense which are determined to be appropriate
adjustments; (xi) items relating to unusual or extraordinary corporate
transactions, events or developments, (xii)  items related to amortization of
acquired intangible assets; (xiii) items that are outside the scope of the
Company’s core, on-going business activities; (xiv) items related to acquired
in-process research and development; (xv) items relating to changes in tax laws;
(xvi) items relating to major licensing or partnership arrangements;
(xvii) items relating to asset impairment charges; (xviii) items relating to
gains or losses for litigation, arbitration and contractual settlements; or
(xix) items relating to any other unusual or nonrecurring events or changes in
Applicable Laws, accounting principles or business conditions.  For all Awards
intended to qualify as Performance-Based Compensation, such determinations shall
be made within the time prescribed by, and otherwise in compliance with,
Section 162(m) of the Code.

 

2.40                        “Performance Goals” shall mean, with respect to a
Performance Period, one or more goals established in writing by the
Administrator for the Performance Period based upon one or more Performance
Criteria.  Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance or the performance of an Affiliate, a division, business
unit or one or more individuals.  The achievement of each Performance Goal shall
be determined, to the extent applicable, with reference to Applicable Accounting
Standards.

 

2.41                        “Performance Period” shall mean one or more periods
of time, which may be of varying and overlapping durations, as the Administrator
may select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Holder’s right to, and the payment of,
a Performance Award.

 

2.42                        “Performance Stock Unit” shall mean a Performance
Award awarded under Section 10.1 hereof which is denominated in units of value
including dollar value of shares of Common Stock.

 

2.43                        “Permitted Transferee” shall mean, with respect to a
Holder, (a) prior to the Public Trading Date, any “family member” of the Holder,
as defined under Rule 701 of the Securities Act and (b) on or after the Public
Trading Date, any “family member” of the Holder, as defined under the General
Instructions to Form S-8 Registration Statement under the Securities Act or any
successor Form thereto, or any other transferee specifically approved by the
Administrator, after taking into account Applicable Law.

 

2.44                        “Plan” shall have the meaning set forth in Article 1
hereof.

 

2.45                        “Prior Plan” shall mean the Mirna Therapeutics, Inc.
2008 Long Term Incentive Plan, as such plan may be amended from time to time.

 

2.46                        “Program” shall mean any program adopted by the
Administrator pursuant to the Plan containing the terms and conditions intended
to govern a specified type of Award granted under the Plan and pursuant to which
such type of Award may be granted under the Plan.

 

2.47                        “Public Trading Date” shall mean the first date upon
which the Common Stock is listed (or approved for listing) upon notice of
issuance on any securities exchange or designated (or approved for designation)
upon notice of issuance as a national market security on an interdealer
quotation system.

 

2.48                        “Restricted Stock” shall mean an award of Shares
made under Article 8 hereof that is subject to certain restrictions and may be
subject to risk of forfeiture or repurchase.

 

6

 

--------------------------------------------------------------------------------

 

2.49                        “Restricted Stock Unit” shall mean a contractual
right awarded under Article 9 hereof to receive in the future a Share or the
Fair Market Value of a Share in cash.

 

2.50                        “Securities Act” shall mean the Securities Act of
1933, as amended.

 

2.51                        “Shares” shall mean shares of Common Stock.

 

2.52                        “Share Limit” shall have the meaning set forth in
Section 3.1(a) hereof.

 

2.53                        “Stock Appreciation Right” shall mean a stock
appreciation right granted under Article 11 hereof.

 

2.54                        “Stock Appreciation Right Term” shall have the
meaning set forth in Section 11.4 hereof.

 

2.55                        “Stock Payment” shall mean (a) a payment in the form
of Shares, or (b) an option or other right to purchase Shares, as part of a
bonus, deferred compensation or other arrangement, awarded under Section 10.3
hereof.

 

2.56                        “Subsidiary” shall mean any entity (other than the
Company), whether domestic or foreign, in an unbroken chain of entities
beginning with the Company if each of the entities other than the last entity in
the unbroken chain beneficially owns, at the time of the determination,
securities or interests representing more than fifty percent (50%) of the total
combined voting power of all classes of securities or interests in one of the
other entities in such chain.

 

2.57                        “Substitute Award” shall mean an Award granted under
the Plan upon the assumption of, or in substitution for, outstanding equity
awards previously granted by a company or other entity in connection with a
corporate transaction, such as a merger, combination, consolidation or
acquisition of property or stock; provided, however, that in no event shall the
term “Substitute Award” be construed to refer to an award made in connection
with the cancellation and repricing of an Option or Stock Appreciation Right.

 

2.58                        “Termination of Service” shall mean:

 

(a)                                 As to a Consultant, the time when the
engagement of a Holder as a Consultant to the Company or an Affiliate is
terminated for any reason, with or without cause, including, without limitation,
by resignation, discharge, death or retirement, but excluding terminations where
the Consultant simultaneously commences or remains in employment or service with
the Company or any Affiliate. 

 

(b)                                 As to a Non-Employee Director, the time when
a Holder who is a Non-Employee Director ceases to be a Director for any reason,
including, without limitation, a termination by resignation, failure to be
elected, death or retirement, but excluding terminations where the Holder
simultaneously commences or remains in employment or service with the Company or
any Affiliate.

 

(c)                                  As to an Employee, the time when the
employee-employer relationship between a Holder and the Company or any Affiliate
is terminated for any reason, including, without limitation, a termination by
resignation, discharge, death, disability or retirement; but excluding
terminations where the Holder simultaneously commences or remains in employment
or service with the Company or any Affiliate.

 

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Program, the Award Agreement or otherwise, a leave of absence,
change in status from an employee to an independent contractor or other change
in the employee-employer relationship shall constitute a Termination of Service
only if, and to the extent that, such leave of absence, change in status or
other change interrupts employment for the purposes of Section 422(a)(2) of the
Code and the then applicable regulations and revenue rulings under said
Section.  For purposes of the Plan, a Holder’s employee-employer relationship or

7

 

--------------------------------------------------------------------------------

 

consultancy relations shall be deemed to be terminated in the event that the
Affiliate employing or contracting with such Holder ceases to remain an
Affiliate following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spin-off).

 

ARTICLE 3.

 

SHARES SUBJECT TO THE PLAN

 

3.1                               Number of Shares.

 

(a)                                 Subject to Sections 14.1, 14.2 and
3.1(b) hereof, the aggregate number of Shares which may be issued or transferred
pursuant to Awards under the Plan shall be equal to the sum of (i) 238,828
Shares, (ii) any Shares subject to awards under the Prior Plan that, on or after
the Effective Date, terminate, expire or lapse for any reason without the
delivery of Shares to the holder thereof, up to a maximum of 116,951 Shares, and
(iii) an annual increase on the first day of each year beginning in 2016 and
ending in 2025 equal to the lesser of (A) five percent (5%) of the Shares
outstanding (on an as converted basis) on the last day of the immediately
preceding fiscal year and (B) such smaller number of Shares as determined by the
Board (such sum, the “Share Limit”); provided, however, no more than 2,000,000
Shares may be issued upon the exercise of Incentive Stock Options. 
Notwithstanding the foregoing, Shares added to the Share Limit pursuant to
Section 3.1(a)(ii) or Section 3.1(a)(iii) hereof shall be available for issuance
as Incentive Stock Options only to the extent that making such Shares available
for issuance as Incentive Stock Options would not cause any Incentive Stock
Option to cease to qualify as such.  Notwithstanding the foregoing, to the
extent permitted under Applicable Law, Awards that provide for the delivery of
Shares subsequent to the applicable grant date may be granted in excess of the
Share Limit if such Awards provide for the forfeiture or cash settlement of such
Awards to the extent that insufficient Shares remain under the Share Limit in
this Section 3.1 at the time that Shares would otherwise be issued in respect of
such Award.

 

(b)                                 If any Shares subject to an Award are
forfeited or expire or such Award is settled for cash (in whole or in part), the
Shares subject to such Award shall, to the extent of such forfeiture, expiration
or cash settlement, again be available for future grants of Awards under the
Plan and shall be added back to the Share Limit. In addition, the following
Shares shall be available for future grants of Awards under the Plan and shall
be added back to the Share Limit::  (i) Shares tendered by a Holder or withheld
by the Company in payment of the exercise price of an Option; (ii) Shares
tendered by the Holder or withheld by the Company to satisfy any tax withholding
obligation with respect to an Award; and (iii) Shares subject to Stock
Appreciation Rights that are not issued in connection with the stock settlement
of the Stock Appreciation Rights on exercise thereof. Notwithstanding anything
to the contrary contained herein, Shares purchased on the open market with the
cash proceeds from the exercise of Options shall not be added back to the Share
Limit and shall not be available for future grants of Awards.  Any Shares
repurchased by the Company under Section 8.4 hereof at the same price paid by
the Holder or a lower price so that such Shares are returned to the Company will
again be available for Awards.  The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not be counted against the Shares
available for issuance under the Plan.  Notwithstanding the provisions of this
Section 3.1(b), no Shares may again be optioned, granted or awarded if such
action would cause an Incentive Stock Option to fail to qualify as an incentive
stock option under Section 422 of the Code.

 

(c)                                  Substitute Awards shall not reduce the
Shares authorized for grant under the Plan.  Additionally, in the event that a
company acquired by the Company or any Affiliate or with which the Company or
any Affiliate combines has shares available under a pre-existing plan approved
by its stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan; provided that Awards using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not employed by or providing services to the Company or
its Affiliates immediately prior to such acquisition or combination.

 

8

 

--------------------------------------------------------------------------------

 

 

3.2                               Stock Distributed.  Any Shares distributed
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Common Stock, treasury Common Stock or Common Stock purchased on the
open market.

 

3.3                   Limitation on Number of Shares Subject to Awards to
Non-Employee Directors. The maximum aggregate value of Awards (with such value
determined as of the date of grant under Applicable Accounting Standards) that
may be granted to any Non-Employee Director during any calendar year shall be
$2,000,000.

 

ARTICLE 4.

 

GRANTING OF AWARDS

 

4.1                               Participation.  The Administrator may, from
time to time, select from among all Eligible Individuals, those to whom an Award
shall be granted and shall determine the nature and amount of each Award, which
shall not be inconsistent with the requirements of the Plan.  Except as provided
in Section 4.6 hereof regarding the grant of Awards pursuant to the Non-Employee
Director Equity Compensation Policy, no Eligible Individual shall have any right
to be granted an Award pursuant to the Plan.

 

4.2                               Award Agreement.  Each Award shall be
evidenced by an Award Agreement that sets forth the terms, conditions and
limitations for such Award, which may include the term of the Award, the
provisions applicable in the event of the Holder’s Termination of Service, and
the Company’s authority to unilaterally or bilaterally amend, modify, suspend,
cancel or rescind an Award.  Award Agreements evidencing Awards intended to
qualify as Performance-Based Compensation shall contain such terms and
conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code.  Award Agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.

 

4.3                               Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan, the Plan, and any Award granted
or awarded to any individual who is then subject to Section 16 of the Exchange
Act, shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including Rule 16b-3 of the
Exchange Act and any amendments thereto) that are requirements for the
application of such exemptive rule.  To the extent permitted by Applicable Law,
the Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

4.4                               At-Will Service; Voluntary Participation. 
Nothing in the Plan or in any Program or Award Agreement hereunder shall confer
upon any Holder any right to continue in the employ of, or as a Director or
Consultant for, the Company or any Affiliate, or shall interfere with or
restrict in any way the rights of the Company and any Affiliate, which rights
are hereby expressly reserved, to discharge any Holder at any time for any
reason whatsoever, with or without cause, and with or without notice, or to
terminate or change all other terms and conditions of employment or engagement,
except to the extent expressly provided otherwise in a written agreement between
the Holder and the Company or any Affiliate.  Participation by each Holder in
the Plan shall be voluntary and nothing in the Plan shall be construed as
mandating that any Eligible Individual shall participate in the Plan.

 

4.5                               Foreign Holders.  Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in
countries other than the United States in which the Company and its Affiliates
operate or have Employees, Non-Employee Directors or Consultants, or in order to
comply with the requirements of any foreign securities exchange, the
Administrator, in its sole discretion, shall have the power and authority to:
(a) determine which Affiliates shall be covered by the Plan; (b) determine which
Eligible Individuals outside the United States are eligible to participate in
the Plan; (c) modify the terms and conditions of any Award granted to Eligible
Individuals outside the United States to comply with applicable foreign laws or
listing requirements of any such foreign securities exchange; (d) establish
subplans and modify exercise procedures and other terms and procedures, to the
extent such actions may be necessary or advisable (any such subplans and/or
modifications shall be attached to the Plan as appendices); provided, however,
that no such subplans and/or modifications shall

9

 

--------------------------------------------------------------------------------

 

increase the share limitations contained in Sections 3.1 and 3.3 hereof; and
(e) take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local governmental regulatory
exemptions or approvals or listing requirements of any such foreign securities
exchange.  Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the Code,
the Exchange Act, the Securities Act, any other securities law or governing
statute, the rules of the securities exchange or automated quotation system on
which the Shares are listed, quoted or traded or any other Applicable Law.  For
purposes of the Plan, all references to foreign laws, rules, regulations or
taxes shall be references to the laws, rules, regulations and taxes of any
applicable jurisdiction other than the United States or a political subdivision
thereof.

 

4.6                               Non-Employee Director Awards.  The
Administrator may, in its discretion, provide that Awards granted to
Non-Employee Directors shall be granted pursuant to a written non-discretionary
formula established by the Administrator (the “Non-Employee Director Equity
Compensation Policy”), subject to the limitations of the Plan.  The Non-Employee
Director Equity Compensation Policy shall set forth the type of Award(s) to be
granted to Non-Employee Directors, the number of Shares to be subject to
Non-Employee Director Awards, the conditions on which such Awards shall be
granted, become exercisable and/or payable and expire, and such other terms and
conditions as the Administrator shall determine in its discretion.  The
Non-Employee Director Equity Compensation Policy may be modified by the
Administrator from time to time in its discretion.

 

4.7                               Stand-Alone and Tandem Awards.  Awards granted
pursuant to the Plan may, in the sole discretion of the Administrator, be
granted either alone, in addition to, or in tandem with, any other Award granted
pursuant to the Plan.  Awards granted in addition to or in tandem with other
Awards may be granted either at the same time as or at a different time from the
grant of such other Awards.

 

ARTICLE 5.

 

PROVISIONS APPLICABLE TO AWARDS INTENDED TO QUALIFY AS PERFORMANCE-BASED
COMPENSATION.

 

5.1                               Purpose.  The Committee, in its sole
discretion, may determine at the time an Award is granted or at any time
thereafter whether any Award is intended to qualify as Performance-Based
Compensation. If the Committee, in its sole discretion, decides to grant such an
Award to an Eligible Individual that is intended to qualify as Performance-Based
Compensation, then the provisions of this Article 5 shall control over any
contrary provision contained in the Plan.  The Administrator may in its sole
discretion grant Awards to other Eligible Individuals that are based on
Performance Criteria or Performance Goals but that do not satisfy the
requirements of this Article 5 and that are not intended to qualify as
Performance-Based Compensation.  Unless otherwise specified by the Committee at
the time of grant, the Performance Criteria with respect to an Award intended to
be Performance-Based Compensation payable to a Covered Employee shall be
determined on the basis of Applicable Accounting Standards.

 

5.2                               Applicability.  The grant of an Award to an
Eligible Individual for a particular Performance Period shall not require the
grant of an Award to such Eligible Individual in any subsequent Performance
Period and the grant of an Award to any one Eligible Individual shall not
require the grant of an Award to any other Eligible Individual in such period or
in any other period.

 

5.3                               Types of Awards.  Notwithstanding anything in
the Plan to the contrary, the Committee may grant any Award to an Eligible
Individual intended to qualify as Performance-Based Compensation, including,
without limitation, Restricted Stock the restrictions with respect to which
lapse upon the attainment of specified Performance Goals, Restricted Stock Units
that vest and become payable upon the attainment of specified Performance Goals
and any Performance Awards described in Article 10 hereof that vest or become
exercisable or payable upon the attainment of one or more specified Performance
Goals.

 

5.4                               Procedures with Respect to Performance-Based
Awards.  To the extent necessary to comply with the requirements of
Section 162(m)(4)(C) of the Code, with respect to any Award granted to one or
more Eligible Individuals which is intended to qualify as Performance-Based
Compensation, no later than ninety (90) days following the commencement of any
Performance Period or any designated fiscal period or period of service

10

 

--------------------------------------------------------------------------------

 

(or such earlier time as may be required under Section 162(m) of the Code), the
Committee shall, in writing, (a) designate one or more Eligible Individuals,
(b) select the Performance Criteria applicable to the Performance Period,
(c) establish the Performance Goals, and amounts of such Awards, as applicable,
which may be earned for such Performance Period based on the Performance Goals,
and (d) specify the relationship between the Performance Criteria and the
Performance Goals and the amounts of such Awards, as applicable, to be earned by
each Covered Employee for such Performance Period.  Following the completion of
each Performance Period, the Committee shall certify in writing whether and the
extent to which the applicable Performance Goals have been achieved for such
Performance Period.  In determining the amount earned under such Awards, unless
otherwise provided in an applicable Program or Award Agreement, the Committee
shall have the right to reduce or eliminate (but not to increase) the amount
payable at a given level of performance to take into account additional factors
that the Committee may deem relevant, including the assessment of individual or
corporate performance for the Performance Period.

 

5.5                               Payment of Performance-Based Awards.  Unless
otherwise provided in the applicable Program or Award Agreement or pursuant to
Section 14.2 hereof and only to the extent otherwise permitted by
Section 162(m)(4)(C) of the Code, as to an Award that is intended to qualify as
Performance-Based Compensation, the Holder must be employed by the Company or an
Affiliate throughout the applicable Performance Period.  Unless otherwise
provided in the applicable Performance Goals, Program or Award Agreement, a
Holder shall be eligible to receive payment pursuant to such Awards for a
Performance Period only if and to the extent the Performance Goals for such
applicable Performance Period are achieved.

 

5.6                               Additional Limitations.  Notwithstanding any
other provision of the Plan and except as otherwise determined by the
Administrator, any Award which is granted to an Eligible Individual and is
intended to qualify as Performance-Based Compensation shall be subject to any
additional limitations set forth in Section 162(m) of the Code or any
regulations or rulings issued thereunder that are requirements for qualification
as Performance-Based Compensation, and the Plan, the Program and the Award
Agreement shall be deemed amended to the extent necessary to conform to such
requirements.

 

ARTICLE 6.

 

GRANTING OF OPTIONS

 

6.1                               Granting of Options to Eligible Individuals. 
The Administrator is authorized to grant Options to Eligible Individuals from
time to time, in its sole discretion, on such terms and conditions as it may
determine which shall not be inconsistent with the Plan.

 

6.2                               Qualification of Incentive Stock Options.  No
Incentive Stock Option shall be granted to any person who is not an Employee of
the Company or any subsidiary corporation (as defined in Section 424(f) of the
Code) of the Company.  No person who qualifies as a Greater Than 10% Stockholder
may be granted an Incentive Stock Option unless such Incentive Stock Option
conforms to the applicable provisions of Section 422 of the Code.  Any Incentive
Stock Option granted under the Plan may be modified by the Administrator, with
the consent of the Holder, to disqualify such Option from treatment as an
“incentive stock option” under Section 422 of the Code.  To the extent that the
aggregate fair market value of stock with respect to which “incentive stock
options” (within the meaning of Section 422 of the Code, but without regard to
Section 422(d) of the Code) are exercisable for the first time by a Holder
during any calendar year under the Plan, and all other plans of the Company and
any subsidiary or parent corporation thereof (each as defined in
Section 424(f) and (e) of the Code, respectively), exceeds $100,000, the Options
shall be treated as Non-Qualified Stock Options to the extent required by
Section 422 of the Code.  The rule set forth in the preceding sentence shall be
applied by taking Options and other “incentive stock options” into account in
the order in which they were granted and the Fair Market Value of stock shall be
determined as of the time the respective options were granted.  In addition, to
the extent that any Options otherwise fail to qualify as Incentive Stock
Options, such Options shall be treated as Nonqualified Stock Options.

 

6.3                               Option Exercise Price.  Except as provided in
Article 14 hereof, the exercise price per Share subject to each Option shall be
set by the Administrator, but shall not be less than one hundred percent (100%)
of the Fair Market Value of a Share on the date the Option is granted (or, as to
Incentive Stock Options, on the date

11

 

--------------------------------------------------------------------------------

 

the Option is modified, extended or renewed for purposes of Section 424(h) of
the Code).  In addition, in the case of Incentive Stock Options granted to a
Greater Than 10% Stockholder, such price shall not be less than one hundred ten
percent (110%) of the Fair Market Value of a Share on the date the Option is
granted (or the date the Option is modified, extended or renewed for purposes of
Section 424(h) of the Code).

 

6.4                               Option Term.  The term of each Option (the
“Option Term”) shall be set by the Administrator in its sole discretion;
provided, however, that the Option Term shall not be more than ten (10) years
from the date the Option is granted, or five (5) years from the date an
Incentive Stock Option is granted to a Greater Than 10% Stockholder.  The
Administrator shall determine the time period, including the time period
following a Termination of Service, during which the Holder has the right to
exercise the vested Options, which time period may not extend beyond the last
day of the Option Term.  Except as limited by the requirements of Section 409A
or Section 422 of the Code and regulations and rulings thereunder, the
Administrator may extend the Option Term of any outstanding Option, may extend
the time period during which vested Options may be exercised following any
Termination of Service of the Holder, and may amend any other term or condition
of such Option relating to such a Termination of Service.

 

6.5                               Option Vesting.

 

(a)                                 The period during which the right to
exercise, in whole or in part, an Option vests in the Holder shall be set by the
Administrator and the Administrator may determine that an Option may not be
exercised in whole or in part for a specified period after it is granted.  Such
vesting may be based on service with the Company or any Affiliate, any of the
Performance Criteria, or any other criteria selected by the Administrator.  At
any time after the grant of an Option, the Administrator may, in its sole
discretion and subject to whatever terms and conditions it selects, accelerate
the vesting of the Option, including following a Termination of Service;
provided, that in no event shall an Option become exercisable following its
expiration, termination or forfeiture.

 

(b)                                 No portion of an Option which is
unexercisable at a Holder’s Termination of Service shall thereafter become
exercisable, except as may be otherwise provided by the Administrator either in
the Program, the Award Agreement or by action of the Administrator following the
grant of the Option.

 

6.6                               Substitute Awards.  Notwithstanding the
foregoing provisions of this Article 6 to the contrary, in the case of an Option
that is a Substitute Award, the price per share of the shares subject to such
Option may be less than the Fair Market Value per share on the date of grant;
provided that the excess of:  (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate exercise price thereof does not exceed the excess
of:  (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company, over
(y) the aggregate exercise price of such shares.

 

6.7                               Substitution of Stock Appreciation Rights. 
The Administrator may provide in the applicable Program or the Award Agreement
evidencing the grant of an Option that the Administrator, in its sole
discretion, shall have the right to substitute a Stock Appreciation Right for
such Option at any time prior to or upon exercise of such Option; provided that
such Stock Appreciation Right shall be exercisable with respect to the same
number of Shares for which such substituted Option would have been exercisable,
and shall also have the same exercise price, vesting schedule and remaining
Option Term as the substituted Option.

 

ARTICLE 7.

 

EXERCISE OF OPTIONS

 

7.1                               Partial Exercise.  An exercisable Option may
be exercised in whole or in part.  However, an Option shall not be exercisable
with respect to fractional Shares and the Administrator may require that, by the
terms of the Option, a partial exercise must be with respect to a minimum number
of Shares.

 

12

 

--------------------------------------------------------------------------------

 

7.2                               Manner of Exercise.  All or a portion of an
exercisable Option shall be deemed exercised upon delivery of all of the
following to the Secretary of the Company, or such other person or entity
designated by the Administrator, or his, her or its office, as applicable:

 

(a)                                 A written or electronic notice complying
with the applicable rules established by the Administrator stating that the
Option, or a portion thereof, is exercised.  The notice shall be signed by the
Holder or other person then entitled to exercise the Option or such portion of
the Option;

 

(b)                                 Such representations and documents as the
Administrator, in its sole discretion, deems necessary or advisable to effect
compliance with all Applicable Law.  The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;

 

(c)                                  In the event that the Option shall be
exercised pursuant to Section 12.3 hereof by any person or persons other than
the Holder, appropriate proof of the right of such person or persons to exercise
the Option, as determined in the sole discretion of the Administrator; and

 

(d)                                 Full payment of the exercise price and
applicable withholding taxes to the stock administrator of the Company for the
shares with respect to which the Option, or portion thereof, is exercised, in a
manner permitted by Section 12.1 and 12.2 hereof.

 

7.3                               Notification Regarding Disposition.  The
Holder shall give the Company prompt written or electronic notice of any
disposition of Shares acquired by exercise of an Incentive Stock Option which
occurs within (a) two (2) years from the date of granting (including the date
the Option is modified, extended or renewed for purposes of Section 424(h) of
the Code) of such Option to such Holder, or (b) one (1) year after the transfer
of such shares to such Holder.

 

ARTICLE 8.

 

AWARD OF RESTRICTED STOCK

 

8.1                               Award of Restricted Stock.

 

(a)                                 The Administrator is authorized to grant
Restricted Stock to Eligible Individuals, and shall determine the terms and
conditions, including the restrictions applicable to each award of Restricted
Stock, which terms and conditions shall not be inconsistent with the Plan, and
may impose such conditions on the issuance of such Restricted Stock as it deems
appropriate.

 

(b)                                 The Administrator shall establish the
purchase price, if any, and form of payment for Restricted Stock; provided,
however, that if a purchase price is charged, such purchase price shall be no
less than the par value, if any, of the Shares to be purchased, unless otherwise
permitted by Applicable Law.  In all cases, legal consideration shall be
required for each issuance of Restricted Stock to the extent required by
Applicable Law.

 

8.2                               Rights as Stockholders.  Subject to
Section 8.4 hereof, upon issuance of Restricted Stock, the Holder shall have,
unless otherwise provided by the Administrator, all the rights of a stockholder
with respect to said Shares, subject to the restrictions in the applicable
Program or in each individual Award Agreement, including the right to receive
all dividends and other distributions paid or made with respect to the Shares;
provided, however, that, in the sole discretion of the Administrator, any
extraordinary distributions with respect to the Shares shall be subject to the
restrictions set forth in Section 8.3 hereof.  In addition, with respect to a
share of Restricted Stock with performance-based vesting, dividends which are
paid prior to vesting shall only be paid out to the Holder to the extent that
performance-based vesting conditions are subsequently satisfied and the share of
Restricted Stock vests.

 

8.3                               Restrictions.  All shares of Restricted Stock
(including any shares received by Holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of the applicable Program or in each
individual Award Agreement, be subject

13

 

--------------------------------------------------------------------------------

 

to such restrictions and vesting requirements as the Administrator shall
provide.  Such restrictions may include, without limitation, restrictions
concerning voting rights and transferability and such restrictions may lapse
separately or in combination at such times and pursuant to such circumstances or
based on such criteria as selected by the Administrator, including, without
limitation, criteria based on the Holder’s duration of employment, directorship
or consultancy with the Company, the Performance Criteria, Company or Affiliate
performance, individual performance or other criteria selected by the
Administrator.  By action taken after the Restricted Stock is issued, the
Administrator may, on such terms and conditions as it may determine to be
appropriate, accelerate the vesting of such Restricted Stock by removing any or
all of the restrictions imposed by the terms of the Program and/or the Award
Agreement.  Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire.

 

8.4                               Repurchase or Forfeiture of Restricted Stock. 
Except as otherwise determined by the Administrator at the time of the grant of
the Award or thereafter, if no price was paid by the Holder for the Restricted
Stock, upon a Termination of Service during the applicable restriction period,
the Holder’s rights in unvested Restricted Stock then subject to restrictions
shall lapse, and such Restricted Stock shall be surrendered to the Company and
cancelled without consideration. If a price was paid by the Holder for the
Restricted Stock, upon a Termination of Service during the applicable
restriction period, the Company shall have the right to repurchase from the
Holder the unvested Restricted Stock then subject to restrictions at a cash
price per share equal to the price paid by the Holder for such Restricted Stock
or such other amount as may be specified in the Program or the Award Agreement. 
Notwithstanding the foregoing, the Administrator in its sole discretion may
provide that in the event of certain events, including a Change in Control, the
Holder’s death, retirement or disability or any other specified Termination of
Service or any other event, the Holder’s rights in unvested Restricted Stock
shall not lapse, such Restricted Stock shall vest and, if applicable, the
Company shall not have a right of repurchase.

 

8.5                               Certificates for Restricted Stock.  Restricted
Stock granted pursuant to the Plan may be evidenced in such manner as the
Administrator shall determine.  Certificates or book entries evidencing shares
of Restricted Stock must include an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.  The Company
may, in its sole discretion, (a) retain physical possession of any stock
certificate evidencing shares of Restricted Stock until the restrictions thereon
shall have lapsed and/or (b) require that the stock certificates evidencing
shares of Restricted Stock be held in custody by a designated escrow agent
(which may but need not be the Company) until the restrictions thereon shall
have lapsed, and that the Holder deliver a stock power, endorsed in blank,
relating to such Restricted Stock.

 

8.6                               Section 83(b) Election.  If a Holder makes an
election under Section 83(b) of the Code to be taxed with respect to the
Restricted Stock as of the date of transfer of the Restricted Stock rather than
as of the date or dates upon which the Holder would otherwise be taxable under
Section 83(a) of the Code, the Holder shall be required to deliver a copy of
such election to the Company promptly after filing such election with the
Internal Revenue Service.

 

ARTICLE 9.
AWARD OF RESTRICTED STOCK UNITS

 

9.1                               Grant of Restricted Stock Units.  The
Administrator is authorized to grant Awards of Restricted Stock Units to any
Eligible Individual selected by the Administrator in such amounts and subject to
such terms and conditions as determined by the Administrator.

 

9.2                               Term.  Except as otherwise provided herein,
the term of a Restricted Stock Unit award shall be set by the Administrator in
its sole discretion.

 

9.3                               Purchase Price.  The Administrator shall
specify the purchase price, if any, to be paid by the Holder to the Company with
respect to any Restricted Stock Unit award; provided, however, that value of the
consideration shall not be less than the par value of a Share, unless otherwise
permitted by Applicable Law.

 

9.4                               Vesting of Restricted Stock Units.  At the
time of grant, the Administrator shall specify the date or dates on which the
Restricted Stock Units shall become fully vested and nonforfeitable, and may
specify such conditions to vesting as it deems appropriate, including, without
limitation, vesting based upon the Holder’s

14

 

--------------------------------------------------------------------------------

 

duration of service to the Company or any Affiliate, one or more Performance
Criteria, Company performance, individual performance or other specific
criteria, in each case on a specified date or dates or over any period or
periods, as determined by the Administrator.

 

9.5                               Maturity and Payment.  At the time of grant,
the Administrator shall specify the maturity date applicable to each grant of
Restricted Stock Units which shall be no earlier than the vesting date or dates
of the Award and may be determined at the election of the Holder (if permitted
by the applicable Award Agreement); provided that, except as otherwise
determined by the Administrator, set forth in any applicable Award Agreement,
and subject to compliance with Section 409A of the Code, in no event shall the
maturity date relating to each Restricted Stock Unit occur following the later
of (a) the fifteenth (15th) day of the third (3rd) month following the end of
calendar year in which the Restricted Stock Unit vests; or (b) the fifteenth
(15th) day of the third (3rd) month following the end of the Company’s fiscal
year in which the Restricted Stock Unit vests.  On the maturity date, the
Company shall, subject to Section 12.4(e) hereof, transfer to the Holder one
unrestricted, fully transferable Share for each Restricted Stock Unit scheduled
to be paid out on such date and not previously forfeited, or, in the sole
discretion of the Administrator, an amount in cash equal to the Fair Market
Value of such shares on the maturity date or a combination of cash and Common
Stock as determined by the Administrator.

 

9.6                               Payment upon Termination of Service.  An Award
of Restricted Stock Units shall only be payable while the Holder is an Employee,
a Consultant or a member of the Board, as applicable; provided, however, that
the Administrator, in its sole and absolute discretion may provide (in an Award
Agreement or otherwise) that a Restricted Stock Unit award may be paid
subsequent to a Termination of Service in certain events, including a Change in
Control, the Holder’s death, retirement or disability or any other specified
Termination of Service.

 

9.7                               No Rights as a Stockholder.  Unless otherwise
determined by the Administrator,  a Holder who is awarded Restricted Stock Units
shall possess no incidents of ownership with respect to the Shares represented
by such Restricted Stock Units, unless and until the same are transferred to the
Holder pursuant to the terms of this Plan and the Award Agreement.

 

9.8                               Dividend Equivalents.  Subject to Section 10.2
hereof, the Administrator may, in its sole discretion, provide that Dividend
Equivalents shall be earned by a Holder of Restricted Stock Units based on
dividends declared on the Common Stock, to be credited as of dividend payment
dates during the period between the date an Award of Restricted Stock Units is
granted to a Holder and the maturity date of such Award.

 

ARTICLE 10.

 

AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, STOCK PAYMENTS, DEFERRED
STOCK, DEFERRED STOCK UNITS

 

10.1                        Performance Awards.

 

(a)                                 The Administrator is authorized to grant
Performance Awards, including Awards of Performance Stock Units, to any Eligible
Individual and to determine whether such Performance Awards shall be
Performance-Based Compensation.  The value of Performance Awards, including
Performance Stock Units, may be linked to any one or more of the Performance
Criteria or other specific criteria determined by the Administrator, in each
case on a specified date or dates or over any period or periods determined by
the Administrator.  Performance Awards, including Performance Stock Unit awards
may be paid in cash, Shares, or a combination of cash and Shares, as determined
by the Administrator.

 

(b)                                 Without limiting Section 10.1(a) hereof, the
Administrator may grant Performance Awards to any Eligible Individual in the
form of a cash bonus payable upon the attainment of objective Performance Goals,
or such other criteria, whether or not objective, which are established by the
Administrator, in each case on a specified date or dates or over any period or
periods determined by the Administrator.  Any such bonuses paid to a Holder
which are intended to be Performance-Based Compensation shall be based upon
objectively determinable bonus formulas established in accordance with the
provisions of Article 5 hereof.

 

15

 

--------------------------------------------------------------------------------

 

10.2                        Dividend Equivalents.

 

(a)                                 Dividend Equivalents may be granted by the
Administrator based on dividends declared on the Common Stock, to be credited as
of dividend payment dates during the period between the date an Award is granted
to a Holder and the date such Award vests, is exercised, is distributed or
expires, as determined by the Administrator.  Such Dividend Equivalents shall be
converted to cash or additional shares of Common Stock by such formula and at
such time and subject to such limitations as may be determined by the
Administrator.

 

(b)                                 Notwithstanding the foregoing, no Dividend
Equivalents shall be payable with respect to Options or Stock Appreciation
Rights.

 

10.3                        Stock Payments.  The Administrator is authorized to
make Stock Payments to any Eligible Individual.  The number or value of Shares
of any Stock Payment shall be determined by the Administrator and may be based
upon one or more Performance Criteria or any other specific criteria, including
service to the Company or any Affiliate, determined by the Administrator. 
Shares underlying a Stock Payment which is subject to a vesting schedule or
other conditions or criteria set by the Administrator will not be issued until
those conditions have been satisfied.  Unless otherwise provided by the
Administrator, a Holder of a Stock Payment shall have no rights as a Company
stockholder with respect to such Stock Payment until such time as the Stock
Payment has vested and the Shares underlying the Award have been issued to the
Holder.  Stock Payments may, but are not required to, be made in lieu of base
salary, bonus, fees or other cash compensation otherwise payable to such
Eligible Individual.

 

10.4                        Deferred Stock.  The Administrator is authorized to
grant Deferred Stock to any Eligible Individual.  The number of shares of
Deferred Stock shall be determined by the Administrator and may (but is not
required to) be based on one or more Performance Criteria or other specific
criteria, including service to the Company or any Affiliate, as the
Administrator determines, in each case on a specified date or dates or over any
period or periods determined by the Administrator.  Shares underlying a Deferred
Stock award which is subject to a vesting schedule or other conditions or
criteria set by the Administrator will be issued on the vesting date(s) or
date(s) that those conditions and criteria have been satisfied, as applicable. 
Unless otherwise provided by the Administrator, a Holder of Deferred Stock shall
have no rights as a Company stockholder with respect to such Deferred Stock
until such time as the Award has vested and any other applicable conditions
and/or criteria have been satisfied and the Shares underlying the Award have
been issued to the Holder.

 

10.5                        Deferred Stock Units.  The Administrator is
authorized to grant Deferred Stock Units to any Eligible Individual.  The number
of Deferred Stock Units shall be determined by the Administrator and may (but is
not required to) be based on one or more Performance Criteria or other specific
criteria, including service to the Company or any Affiliate, as the
Administrator determines, in each case on a specified date or dates or over any
period or periods determined by the Administrator.  Each Deferred Stock Unit
shall entitle the Holder thereof to receive one share of Common Stock on the
date the Deferred Stock Unit becomes vested or upon a specified settlement date
thereafter (which settlement date may (but is not required to) be the date of
the Holder’s Termination of Service).  Shares underlying a Deferred Stock Unit
award which is subject to a vesting schedule or other conditions or criteria set
by the Administrator will not be issued until on or following the date that
those conditions and criteria have been satisfied.  Unless otherwise provided by
the Administrator, a Holder of Deferred Stock Units shall have no rights as a
Company stockholder with respect to such Deferred Stock Units until such time as
the Award has vested and any other applicable conditions and/or criteria have
been satisfied and the Shares underlying the Award have been issued to the
Holder.

 

10.6                        Term.  The term of a Performance Award, Dividend
Equivalent award, Stock Payment award, Deferred Stock award and/or Deferred
Stock Unit award shall be set by the Administrator in its sole discretion.

 

10.7                        Purchase Price.  The Administrator may establish the
purchase price of a Performance Award, Shares distributed as a Stock Payment
award, shares of Deferred Stock or Shares distributed pursuant to a Deferred
Stock Unit award; provided, however, that value of the consideration shall not
be less than the par value of a Share, unless otherwise permitted by Applicable
Law.

 

16

 

--------------------------------------------------------------------------------

 

10.8                        Termination of Service.  A Performance Award, Stock
Payment award, Dividend Equivalent award, Deferred Stock award and/or Deferred
Stock Unit award is distributable only while the Holder is an Employee, Director
or Consultant, as applicable.  The Administrator, however, in its sole
discretion may provide that the Performance Award, Dividend Equivalent award,
Stock Payment award, Deferred Stock award and/or Deferred Stock Unit award may
be distributed subsequent to a Termination of Service in certain events,
including a Change in Control, the Holder’s death, retirement or disability or
any other specified Termination of Service.

 

ARTICLE 11.

 

AWARD OF STOCK APPRECIATION RIGHTS

 

11.1                        Grant of Stock Appreciation Rights.

 

(a)                                 The Administrator is authorized to grant
Stock Appreciation Rights to Eligible Individuals from time to time, in its sole
discretion, on such terms and conditions as it may determine consistent with the
Plan.

 

(b)                                 A Stock Appreciation Right shall entitle the
Holder (or other person entitled to exercise the Stock Appreciation Right
pursuant to the Plan) to exercise all or a specified portion of the Stock
Appreciation Right (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount determined by multiplying the difference
obtained by subtracting the exercise price per Share of the Stock Appreciation
Right from the Fair Market Value on the date of exercise of the Stock
Appreciation Right by the number of Shares with respect to which the Stock
Appreciation Right shall have been exercised, subject to any limitations the
Administrator may impose.  Except as described in (c) below or in Section 14.2
hereof, the exercise price per Share subject to each Stock Appreciation Right
shall be set by the Administrator, but shall not be less than one hundred
percent (100%) of the Fair Market Value on the date the Stock Appreciation Right
is granted.

 

(c)                                  Notwithstanding the foregoing provisions of
Section 11.1(b) hereof to the contrary, in the case of a Stock Appreciation
Right that is a Substitute Award, the price per Share of the Shares subject to
such Stock Appreciation Right may be less than one hundred percent (100%) of the
Fair Market Value per share on the date of grant; provided that the excess of: 
(i) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award, over (ii) the aggregate
exercise price thereof does not exceed the excess of:  (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.

 

11.2                        Stock Appreciation Right Vesting.

 

(a)                                 The period during which the right to
exercise, in whole or in part, a Stock Appreciation Right vests in the Holder
shall be set by the Administrator and the Administrator may determine that a
Stock Appreciation Right may not be exercised in whole or in part for a
specified period after it is granted.  Such vesting may be based on service with
the Company or any Affiliate, any of the Performance Criteria or any other
criteria selected by the Administrator.  At any time after grant of a Stock
Appreciation Right, the Administrator may, in its sole discretion and subject to
whatever terms and conditions it selects, accelerate the period during which a
Stock Appreciation Right vests.

  

(b)                                 No portion of a Stock Appreciation Right
which is unexercisable at Termination of Service shall thereafter become
exercisable, except as may be otherwise provided by the Administrator either in
the applicable Program or Award Agreement or by action of the Administrator
following the grant of the Stock Appreciation Right, including following a
Termination of Service; provided, that in no event shall a Stock Appreciation
Right become exercisable following its expiration, termination or forfeiture.

 

17

 

--------------------------------------------------------------------------------

 

11.3                        Manner of Exercise.  All or a portion of an
exercisable Stock Appreciation Right shall be deemed exercised upon delivery of
all of the following to the stock administrator of the Company, or such other
person or entity designated by the Administrator, or his, her or its office, as
applicable:

 

(a)                                 A written or electronic notice complying
with the applicable rules established by the Administrator stating that the
Stock Appreciation Right, or a portion thereof, is exercised.  The notice shall
be signed by the Holder or other person then entitled to exercise the Stock
Appreciation Right or such portion of the Stock Appreciation Right;

 

(b)                                 Such representations and documents as the
Administrator, in its sole discretion, deems necessary or advisable to effect
compliance with all applicable provisions of the Securities Act and any other
federal, state or foreign securities laws or regulations.  The Administrator
may, in its sole discretion, also take whatever additional actions it deems
appropriate to effect such compliance; and

 

(c)                                  In the event that the Stock Appreciation
Right shall be exercised pursuant to this Section 11.3 hereof by any person or
persons other than the Holder, appropriate proof of the right of such person or
persons to exercise the Stock Appreciation Right.

 

11.4                        Stock Appreciation Right Term.  The term of each
Stock Appreciation Right (the “Stock Appreciation Right Term”) shall be set by
the Administrator in its sole discretion; provided, however, that the term shall
not be more than ten (10) years from the date the Stock Appreciation Right is
granted.  The Administrator shall determine the time period, including the time
period following a Termination of Service, during which the Holder has the right
to exercise the vested Stock Appreciation Rights, which time period may not
extend beyond the expiration date of the Stock Appreciation Right Term.  Except
as limited by the requirements of Section 409A of the Code and regulations and
rulings thereunder or the first sentence of this Section 11.4, the Administrator
may extend the Stock Appreciation Right Term of any outstanding Stock
Appreciation Right, may extend the time period during which vested Stock
Appreciation Rights may be exercised following any Termination of Service of the
Holder, and may amend any other term or condition of such Stock Appreciation
Right relating to such a Termination of Service.

 

11.5                        Payment.  Payment of the amounts payable with
respect to Stock Appreciation Rights pursuant to this Article 11 shall be in
cash, Shares (based on its Fair Market Value as of the date the Stock
Appreciation Right is exercised), or a combination of both, as determined by the
Administrator.

 

ARTICLE 12.

 

ADDITIONAL TERMS OF AWARDS

 

12.1                        Payment.  The Administrator shall determine the
methods by which payments by any Holder with respect to any Awards granted under
the Plan shall be made, including, without limitation: (a) cash or check,
(b) Shares (including, in the case of payment of the exercise price of an Award,
Shares issuable pursuant to the exercise of the Award) or Shares held for such
period of time as may be required by the Administrator in order to avoid adverse
accounting consequences, in each case, having a Fair Market Value on the date of
delivery equal to the aggregate payments required, (c) delivery of a written or
electronic notice that the Holder has placed a market sell order with a broker
with respect to Shares then issuable upon exercise or vesting of an Award, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the aggregate payments
required; provided that payment of such proceeds is then made to the Company
upon settlement of such sale, or (d) other form of legal consideration
acceptable to the Administrator.  The Administrator shall also determine the
methods by which Shares shall be delivered or deemed to be delivered to
Holders.  Notwithstanding any other provision of the Plan to the contrary, no
Holder who is a Director or an “executive officer” of the Company within the
meaning of Section 13(k) of the Exchange Act shall be permitted to make payment
with respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment, with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.

 

18

 

--------------------------------------------------------------------------------

 

12.2                        Tax Withholding.  The Company or any Affiliate shall
have the authority and the right to deduct or withhold, or require a Holder to
remit to the Company, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Holder’s FICA or employment tax obligation)
required by law to be withheld with respect to any taxable event concerning a
Holder arising as a result of the Plan.  The Administrator may in its sole
discretion and in satisfaction of the foregoing requirement allow a Holder to
satisfy such obligations by any payment means described in Section 12.1 hereof,
including without limitation, by allowing such Holder to elect to have the
Company withhold Shares otherwise issuable under an Award (or allow the
surrender of Shares). The number of Shares which may be so withheld or
surrendered shall be limited to the number of Shares which have a Fair Market
Value on the date of withholding or repurchase equal to the aggregate amount of
such liabilities based on the minimum statutory withholding rates for federal,
state, local and foreign income tax and payroll tax purposes that are applicable
to such supplemental taxable income.  The Administrator shall determine the fair
market value of the Shares, consistent with applicable provisions of the Code,
for tax withholding obligations due in connection with a broker-assisted
cashless Option or Stock Appreciation Right exercise involving the sale of
Shares to pay the Option or Stock Appreciation Right exercise price or any tax
withholding obligation.

 

12.3                        Transferability of Awards.

 

(a)                                 Except as otherwise provided in Sections
12.3(b) and 12.3(c) hereof:

 

(i)                                     No Award under the Plan may be sold,
pledged, assigned or transferred in any manner other than by will or the laws of
descent and distribution or, subject to the consent of the Administrator,
pursuant to a DRO, unless and until such Award has been exercised, or the Shares
underlying such Award have been issued, and all restrictions applicable to such
Shares have lapsed;

 

(ii)                                  No Award or interest or right therein
shall be liable for the debts, contracts or engagements of the Holder or the
Holder’s successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy) unless and until such Award has
been exercised, or the Shares underlying such Award have been issued, and all
restrictions applicable to such Shares have lapsed, and any attempted
disposition of an Award prior to the satisfaction of these conditions shall be
null and void and of no effect, except to the extent that such disposition is
permitted by clause (i) of this provision; and

 

(iii)                               During the lifetime of the Holder, only the
Holder may exercise an Award (or any portion thereof) granted to such Holder
under the Plan, unless it has been disposed of pursuant to a DRO; after the
death of the Holder, any exercisable portion of an Award may, prior to the time
when such portion becomes unexercisable under the Plan or the applicable Program
or Award Agreement, be exercised by the Holder’s personal representative or by
any person empowered to do so under the deceased Holder’s will or under the then
applicable laws of descent and distribution.

 

(b)                                 Notwithstanding Section 12.3(a) hereof, the
Administrator, in its sole discretion, may determine to permit a Holder or a
Permitted Transferee of such Holder to transfer an Award other than an Incentive
Stock Option (unless such Incentive Stock Option is to become a Non-Qualified
Stock Option) to any one or more Permitted Transferees, subject to the following
terms and conditions:  (i) an Award transferred to a Permitted Transferee shall
not be assignable or transferable by the Permitted Transferee (other than to
another Permitted Transferee of the applicable Holder) other than by will or the
laws of descent and distribution; (ii) an Award transferred to a Permitted
Transferee shall continue to be subject to all the terms and conditions of the
Award as applicable to the original Holder (other than the ability to further
transfer the Award); and (iii) the Holder (or transferring Permitted Transferee)
and the Permitted Transferee shall execute any and all documents requested by
the Administrator, including, without limitation documents to (A) confirm the
status of the transferee as a Permitted Transferee, (B) satisfy any requirements
for an exemption for the transfer under applicable federal, state and foreign
securities laws and (C) evidence the transfer.

 

(c)                                  Notwithstanding Section 12.3(a) hereof, a
Holder may, in the manner determined by the Administrator, designate a
beneficiary to exercise the rights of the Holder and to receive any distribution
with respect to any Award upon the Holder’s death.  A beneficiary, legal
guardian, legal representative, or other person

19

 

--------------------------------------------------------------------------------

 

claiming any rights pursuant to the Plan is subject to all terms and conditions
of the Plan and any Program or Award Agreement applicable to the Holder, except
to the extent the Plan, the Program and the Award Agreement otherwise provide,
and to any additional restrictions deemed necessary or appropriate by the
Administrator.  If the Holder is married or a domestic partner in a domestic
partnership qualified under Applicable Law and resides in a community property
state, a designation of a person other than the Holder’s spouse or domestic
partner, as applicable, as his or her beneficiary with respect to more than
fifty percent (50%) of the Holder’s interest in the Award shall not be effective
without the prior written or electronic consent of the Holder’s spouse or
domestic partner, as applicable.  If no beneficiary has been designated or
survives the Holder, payment shall be made to the person entitled thereto
pursuant to the Holder’s will or the laws of descent and distribution.  Subject
to the foregoing, a beneficiary designation may be changed or revoked by a
Holder at any time; provided that the change or revocation is filed with the
Administrator prior to the Holder’s death.

 

12.4                        Conditions to Issuance of Shares.

 

(a)                                 Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
or make any book entries evidencing Shares pursuant to the exercise of any
Award, unless and until the Board or the Committee has determined, with advice
of counsel, that the issuance of such shares is in compliance with all
Applicable Law, and the Shares are covered by an effective registration
statement or applicable exemption from registration.  In addition to the terms
and conditions provided herein, the Board or the Committee may require that a
Holder make such reasonable covenants, agreements, and representations as the
Board or the Committee, in its discretion, deems advisable in order to comply
with Applicable Law.

 

(b)                                 All Share certificates delivered pursuant to
the Plan and all Shares issued pursuant to book entry procedures are subject to
any stop-transfer orders and other restrictions as the Administrator deems
necessary or advisable to comply with Applicable Law.  The Administrator may
place legends on any Share certificate or book entry to reference restrictions
applicable to the Shares.

 

(c)                                  The Administrator shall have the right to
require any Holder to comply with any timing or other restrictions with respect
to the settlement, distribution or exercise of any Award, including a
window-period limitation, as may be imposed in the sole discretion of the
Administrator.

 

(d)                                 No fractional Shares shall be issued and the
Administrator shall determine, in its sole discretion, whether cash shall be
given in lieu of fractional Shares or whether such fractional Shares shall be
eliminated by rounding down.

 

(e)                                  Notwithstanding any other provision of the
Plan, unless otherwise determined by the Administrator or required by any
Applicable Law, the Company shall not deliver to any Holder certificates
evidencing Shares issued in connection with any Award and instead such Shares
shall be recorded in the books of the Company (or, as applicable, its transfer
agent or stock plan administrator).

  

12.5                        Forfeiture and Claw-Back Provisions.  Pursuant to
its general authority to determine the terms and conditions applicable to Awards
under the Plan, the Administrator shall have the right to provide, in an Award
Agreement or otherwise, or to require a Holder to agree by separate written or
electronic instrument, that:

 

(a)                                 (i) Any proceeds, gains or other economic
benefit actually or constructively received by the Holder upon any receipt or
exercise of the Award, or upon the receipt or resale of any Shares underlying
the Award, must be paid to the Company, and (ii) the Award shall terminate and
any unexercised portion of the Award (whether or not vested) shall be forfeited,
if (x) a Termination of Service occurs prior to a specified date, or within a
specified time period following receipt or exercise of the Award, or (y) the
Holder at any time, or during a specified time period, engages in any activity
in competition with the Company, or which is inimical, contrary or harmful to
the interests of the Company, as further defined by the Administrator or (z) the
Holder incurs a Termination of Service for “cause” (as such term is defined in
the sole discretion of the Administrator, or as set forth in a written agreement
relating to such Award between the Company and the Holder); and

 

20

 

--------------------------------------------------------------------------------

 

(b)                                 All Awards (including any proceeds, gains or
other economic benefit actually or constructively received by the Holder upon
any receipt or exercise of any Award or upon the receipt or resale of any Shares
underlying the Award) shall be subject to the provisions of any claw-back policy
implemented by the Company, including, without limitation, any claw-back policy
adopted to comply with the requirements of Applicable Law, including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
any rules or regulations promulgated thereunder, to the extent set forth in such
claw-back policy and/or in the applicable Award Agreement.

 

12.6                        Repricing.  The Administrator shall, without the
approval of the stockholders of the Company, have the authority to (i) amend any
outstanding Option or Stock Appreciation Right to reduce its price per Share, or
(ii) cancel any Option or Stock Appreciation Right in exchange for cash or
another Award when the Option or Stock Appreciation Right price per Share
exceeds the Fair Market Value of the underlying Shares, in its sole discretion.

 

12.7                        Leave of Absence.  Unless the Administrator provides
otherwise, vesting of Awards granted hereunder shall be suspended during any
unpaid leave of absence.  A Holder shall not cease to be considered an Employee,
Non-Employee Director or Consultant, as applicable, in the case of any (a) leave
of absence approved by the Company, (b) transfer between locations of the
Company or between the Company and any of its Affiliates or any successor
thereof, or (c) change in status (Employee to Director, Employee to
Consultant, etc.), provided that such change does not affect the specific terms
applying to the Holder’s Award.

 

ARTICLE 13.

 

ADMINISTRATION

 

13.1                        Administrator.  The Committee (or another committee
or a subcommittee of the Board or the Compensation Committee of the Board
assuming the functions of the Committee under the Plan) shall administer the
Plan (except as otherwise permitted herein) and, unless otherwise determined by
the Board, shall consist solely of two or more Non-Employee Directors appointed
by and holding office at the pleasure of the Board, each of whom is intended to
qualify as both a “non-employee director” as defined by Rule 16b-3 of the
Exchange Act or any successor rule, an “outside director” for purposes of
Section 162(m) of the Code and an “independent director” under the rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded; provided that any action taken by the Committee shall
be valid and effective, whether or not members of the Committee at the time of
such action are later determined not to have satisfied the requirements for
membership set forth in this Section 13.l or otherwise provided in any charter
of the Committee.  Except as may otherwise be provided in any charter of the
Committee, appointment of Committee members shall be effective upon acceptance
of appointment.  Committee members may resign at any time by delivering written
or electronic notice to the Board.  Vacancies in the Committee may only be
filled by the Board.  Notwithstanding the foregoing, (a) the full Board, acting
by a majority of its members in office, shall conduct the general administration
of the Plan with respect to Awards granted to Non-Employee Directors and, with
respect to such Awards, the terms “Administrator” and “Committee” as used in the
Plan shall be deemed to refer to the Board and (b) the Board or Committee may
delegate its authority hereunder to the extent permitted by Section 13.6 hereof.

 

13.2                        Duties and Powers of Administrator.  It shall be the
duty of the Administrator to conduct the general administration of the Plan in
accordance with its provisions.  The Administrator shall have the power to
interpret the Plan, the Program and the Award Agreement, and to adopt such
rules for the administration, interpretation and application of the Plan as are
not inconsistent therewith, to interpret, amend or revoke any such rules and to
amend any Program or Award Agreement; provided that the rights or obligations of
the Holder of the Award that is the subject of any such Program or Award
Agreement are not affected materially and adversely by such amendment, unless
the consent of the Holder is obtained or such amendment is otherwise permitted
under Section 14.10 hereof.  Any such grant or award under the Plan need not be
the same with respect to each Holder.  Any such interpretations and rules with
respect to Incentive Stock Options shall be consistent with the provisions of
Section 422 of the Code.  In its sole discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan except with respect to matters which under Rule 16b-3 under the
Exchange Act or any successor rule, or Section 162(m) of the Code, or any
regulations or rules issued thereunder, or the rules of any securities exchange
or automated quotation system on which the Shares are listed, quoted or traded
are required to be determined in the sole discretion of the Committee.

 

21

 

--------------------------------------------------------------------------------

 

13.3                        Action by the Committee.  Unless otherwise
established by the Board or in any charter of the Committee, a majority of the
Committee shall constitute a quorum and the acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved in
writing by all members of the Committee in lieu of a meeting, shall be deemed
the acts of the Committee.  Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Affiliate, the Company’s
independent certified public accountants, or any executive compensation
consultant or other professional retained by the Company to assist in the
administration of the Plan.

 

13.4                        Authority of Administrator.  Subject to the
Company’s Bylaws, the Committee’s Charter and any specific designation in the
Plan, the Administrator has the exclusive power, authority and sole discretion
to:

 

(a)                         Designate Eligible Individuals to receive Awards;

 

(b)                         Determine the type or types of Awards to be granted
to each Eligible Individual;

 

(c)                          Determine the number of Awards to be granted and
the number of Shares to which an Award will relate;

 

(d)                         Determine the terms and conditions of any Award
granted pursuant to the Plan, including, but not limited to, the exercise price,
grant price, or purchase price, any performance criteria, any restrictions or
limitations on the Award, any schedule for vesting, lapse of forfeiture
restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, and any provisions related to non-competition
and recapture of gain on an Award, based in each case on such considerations as
the Administrator in its sole discretion determines;

 

(e)                          Determine whether, to what extent, and pursuant to
what circumstances an Award may be settled in, or the exercise price of an Award
may be paid in cash, Shares, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;

 

(f)                           Prescribe the form of each Award Agreement, which
need not be identical for each Holder;

 

(g)                          Decide all other matters that must be determined in
connection with an Award;

 

(h)                         Establish, adopt, or revise any rules and
regulations as it may deem necessary or advisable to administer the Plan;

 

(i)                             Interpret the terms of, and any matter arising
pursuant to, the Plan, any Program or any Award Agreement;

 

(j)                            Make all other decisions and determinations that
may be required pursuant to the Plan or as the Administrator deems necessary or
advisable to administer the Plan; and

 

(k)                         Accelerate wholly or partially the vesting or lapse
of restrictions of any Award or portion thereof at any time after the grant of
an Award, subject to whatever terms and conditions it selects and Sections 3.4
and 14.2(d) hereof.

 

13.5                        Decisions Binding.  The Administrator’s
interpretation of the Plan, any Awards granted pursuant to the Plan, any
Program, any Award Agreement and all decisions and determinations by the
Administrator with respect to the Plan are final, binding, and conclusive on all
parties.

 

13.6                        Delegation of Authority.  To the extent permitted by
Applicable Law, the Board or Committee may from time to time delegate to a
committee of one or more members of the Board or one or more officers of the
Company the authority to grant or amend Awards or to take other administrative
actions pursuant to Article 13; provided, however, that in no event shall an
officer of the Company be delegated the authority to grant

22

 

--------------------------------------------------------------------------------

 

awards to, or amend awards held by, the following individuals:  (a) individuals
who are subject to Section 16 of the Exchange Act, (b) Covered Employees, or
(c) officers of the Company (or Directors) to whom authority to grant or amend
Awards has been delegated hereunder; provided, further, that any delegation of
administrative authority shall only be permitted to the extent it is permissible
under Section 162(m) of the Code and Applicable Law.  Any delegation hereunder
shall be subject to the restrictions and limits that the Board or Committee
specifies at the time of such delegation, and the Board may at any time rescind
the authority so delegated or appoint a new delegatee.  At all times, the
delegatee appointed under this Section 13.6 hereof shall serve in such capacity
at the pleasure of the Board and the Committee.

 

ARTICLE 14.

 

MISCELLANEOUS PROVISIONS

 

14.1                        Amendment, Suspension or Termination of the Plan. 
Except as otherwise provided in this Section 14.1, the Plan may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board or the Committee.  However, without approval of
the Company’s stockholders given within twelve (12) months before or after the
action by the Administrator, no action of the Administrator may, except as
provided in Section 14.2 hereof, increase the limits imposed in Section 3.1
hereof on the maximum number of shares which may be issued under the Plan. 
Except as provided in Section 14.10 hereof, no amendment, suspension or
termination of the Plan shall, without the consent of the Holder, materially and
adversely affect any rights or obligations under any Award theretofore granted
or awarded, unless the Award itself otherwise expressly so provides.  No Awards
may be granted or awarded during any period of suspension or after termination
of the Plan, and in no event may any Incentive Stock Option be granted under the
Plan after the tenth (10th) anniversary of the Effective Date.

 

14.2                        Changes in Common Stock or Assets of the Company,
Acquisition or Liquidation of the Company and Other Corporate Events.

 

(a)                                 In the event of any stock dividend, stock
split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of the Company’s stock or
the share price of the Company’s stock other than an Equity Restructuring, the
Administrator may make equitable adjustments, if any, to reflect such change
with respect to (i) the aggregate number and kind of shares that may be issued
under the Plan (including, but not limited to, adjustments of the limitations in
Section 3.1 hereof on the maximum number and kind of shares which may be issued
under the Plan); (ii) the number and kind of shares of Common Stock (or other
securities or property) subject to outstanding Awards; (iii) the number and kind
of shares of Common Stock (or other securities or property) for which grants are
subsequently to be made to new and continuing Non-Employee Directors pursuant to
Section 4.6 hereof; (iv) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto); and (v) the grant or exercise price per share for any
outstanding Awards under the Plan.  Any adjustment affecting an Award intended
as Performance-Based Compensation shall be made consistent with the requirements
of Section 162(m) of the Code.

 

(b)                                 In the event of any transaction or event
described in Section 14.2(a) hereof or any unusual or nonrecurring transactions
or events affecting the Company, any Affiliate of the Company, or the financial
statements of the Company or any Affiliate, or of changes in Applicable Law, the
Administrator, in its sole discretion, and on such terms and conditions as it
deems appropriate, either by the terms of the Award or by action taken prior to
the occurrence of such transaction or event and either automatically or upon the
Holder’s request, is hereby authorized to take any one or more of the following
actions whenever the Administrator determines that such action is appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to any Award under
the Plan, to facilitate such transactions or events or to give effect to such
changes in laws, regulations or principles:

 

(i)                                     To provide for either (A) termination of
any such Award in exchange for an amount of cash and/or other property, if any,
equal to the amount that would have been attained upon the exercise of such
Award or realization of the Holder’s rights (and, for the avoidance of doubt, if
as of the date of the occurrence of the transaction or event described in this
Section 14.2 the Administrator determines in good faith that no amount

23

 

--------------------------------------------------------------------------------

 

would have been attained upon the exercise of such Award or realization of the
Holder’s rights, then such Award may be terminated by the Company without
payment) or (B) the replacement of such Award with other rights or property
selected by the Administrator in its sole discretion having an aggregate value
not exceeding the amount that could have been attained upon the exercise of such
Award or realization of the Holder’s rights had such Award been currently
exercisable or payable or fully vested;

 

(ii)                                  To provide that such Award be assumed by
the successor or survivor corporation, or a parent or subsidiary thereof, or
shall be substituted for by similar options, rights or awards covering the stock
of the successor or survivor corporation, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices;

 

(iii)                               To make adjustments in the number and type
of shares of the Company’s stock (or other securities or property) subject to
outstanding Awards, and in the number and kind of outstanding Restricted Stock
or Deferred Stock and/or in the terms and conditions of (including the grant or
exercise price), and the criteria included in, outstanding Awards and Awards
which may be granted in the future;

 

(iv)                              To provide that such Award shall be
exercisable or payable or fully vested with respect to all shares covered
thereby, notwithstanding anything to the contrary in the Plan or the applicable
Program or Award Agreement; and

 

(v)                                 To provide that the Award cannot vest, be
exercised or become payable after such event.

 

(c)                                  In connection with the occurrence of any
Equity Restructuring, and notwithstanding anything to the contrary in Sections
14.2(a) and 14.2(b) hereof:

 

(i)                                     The number and type of securities
subject to each outstanding Award and the exercise price or grant price thereof,
if applicable, shall be equitably adjusted; and/or

 

(ii)                                  The Administrator shall make such
equitable adjustments, if any, as the Administrator in its discretion may deem
appropriate to reflect such Equity Restructuring with respect to the aggregate
number and kind of shares that may be issued under the Plan (including, but not
limited to, adjustments of the limitations in Section 3.1 hereof on the maximum
number and kind of shares which may be issued under the Plan).

 

The adjustments provided under this Section 14.2(c) shall be nondiscretionary
and shall be final and binding on the affected Holder and the Company.

 

(d)                                 Change in Control.

 

(i)                                     In the event of a Change in Control,
each outstanding Award shall be assumed or an equivalent Award substituted by
the successor corporation or a parent or subsidiary of the successor
corporation, in each case, as determined by the Administrator.

 

(ii)                                  In the event that the successor
corporation in a Change in Control and its parents and subsidiaries refuse to
assume or substitute for any Award in accordance with Section 14.2(d)(i) hereof,
each such non-assumed/substituted Award, except for any Performance Awards,
shall become fully vested and, as applicable, exercisable and shall be deemed
exercised, immediately prior to the consummation of such transaction, and all
forfeiture restrictions on any or all such Awards shall lapse at such time.  For
the avoidance of doubt, the vesting of any Performance Awards not assumed in a
Change in Control will not be automatically accelerated pursuant to this
Section 14.2(d)(ii) and will instead vest pursuant to the terms and conditions
of the applicable Award Agreement upon a Change in Control where the successor
corporation and its parents and subsidiaries refuse to assume or substitute for
any Award in accordance with Section 14.2(d)(i) hereof.  If an Award vests and,
as applicable, is exercised in lieu of assumption or substitution in connection
with a Change in Control, the Administrator shall notify the Holder of such
vesting and any applicable exercise period, and the Award shall terminate upon
the Change in Control.  For the avoidance of doubt, if the value of an Award
that is terminated in connection with this Section 14.2(d)(ii) is zero or
negative at the time of such Change in Control, such Award shall be terminated
upon the Change in Control without payment of consideration therefor.

24

 

--------------------------------------------------------------------------------

 

 

(iii)                               Notwithstanding anything to the contrary, in
the event that, within the twelve (12) month period immediately following a
Change in Control, a Holder experiences a Termination of Service by the Company
for other than Cause or by a Holder for Good Reason, then the vesting and, if
applicable, exercisability of that number of Shares equal to one hundred percent
(100%) of the then-unvested Shares subject to the outstanding Awards held by
such Holder shall accelerate upon the date of such Termination of Service.

 

(e)                                  The Administrator may, in its sole
discretion, include such further provisions and limitations in any Award,
agreement or certificate, as it may deem equitable and in the best interests of
the Company that are not inconsistent with the provisions of the Plan.

 

(f)                                   With respect to Awards which are granted
to Covered Employees and are intended to qualify as Performance-Based
Compensation, no adjustment or action described in this Section 14.2 or in any
other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause such Award to fail to so qualify as
Performance-Based Compensation, unless the Administrator determines that the
Award should not so qualify.  No adjustment or action described in this
Section 14.2 or in any other provision of the Plan shall be authorized to the
extent that such adjustment or action would cause the Plan to violate
Section 422(b)(1) of the Code.  Furthermore, no such adjustment or action shall
be authorized to the extent such adjustment or action would result in
short-swing profits liability under Section 16 of the Exchange Act or violate
the exemptive conditions of Rule 16b-3 of the Exchange Act unless the
Administrator determines that the Award is not to comply with such exemptive
conditions.

 

(g)                                  The existence of the Plan, the Program, the
Award Agreement and the Awards granted hereunder shall not affect or restrict in
any way the right or power of the Company or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Stock or the rights
thereof or which are convertible into or exchangeable for Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

(h)                                 In the event of any pending stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the Shares or the share price of the
Common Stock including any Equity Restructuring, for reasons of administrative
convenience, the Company in its sole discretion may refuse to permit the
exercise of any Award during a period of thirty (30) days prior to the
consummation of any such transaction.

 

14.3                        Approval of Plan by Stockholders.  The Plan will be
submitted for the approval of the Company’s stockholders within twelve (12)
months after the date of the Board’s initial adoption of the Plan.  Awards may
be granted or awarded prior to such stockholder approval; provided that such
Awards shall not be exercisable, shall not vest and the restrictions thereon
shall not lapse and no Shares shall be issued pursuant thereto prior to the time
when the Plan is approved by the stockholders; and provided, further, that if
such approval has not been obtained at the end of said twelve (12) month period,
all Awards previously granted or awarded under the Plan shall thereupon be
canceled and become null and void.

 

14.4                        No Stockholders Rights.  Except as otherwise
provided herein, a Holder shall have none of the rights of a stockholder with
respect to Shares covered by any Award until the Holder becomes the record owner
of such Shares.

 

14.5                        Paperless Administration.  In the event that the
Company establishes, for itself or using the services of a third party, an
automated system for the documentation, granting or exercise of Awards, such as
a system using an internet website or interactive voice response, then the
paperless documentation, granting or exercise of Awards by a Holder may be
permitted through the use of such an automated system.

 

25

 

--------------------------------------------------------------------------------

 

14.6                        Effect of Plan upon Other Compensation Plans.  The
adoption of the Plan shall not affect any other compensation or incentive plans
in effect for the Company or any Affiliate.  Nothing in the Plan shall be
construed to limit the right of the Company or any Affiliate:  (a) to establish
any other forms of incentives or compensation for Employees, Directors or
Consultants of the Company or any Affiliate, or (b) to grant or assume options
or other rights or awards otherwise than under the Plan in connection with any
proper corporate purpose including without limitation, the grant or assumption
of options in connection with the acquisition by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
partnership, limited liability company, firm or association.

 

14.7                        Compliance with Laws.  The Plan, the granting and
vesting of Awards under the Plan and the issuance and delivery of Shares and the
payment of money under the Plan or under Awards granted or awarded hereunder are
subject to compliance with all Applicable Law, and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Company, be necessary or advisable in connection therewith.  Any
securities delivered under the Plan shall be subject to such restrictions, and
the person acquiring such securities shall, if requested by the Company, provide
such assurances and representations to the Company as the Company may deem
necessary or desirable to assure compliance with all Applicable Law.  To the
extent permitted by Applicable Law, the Plan and Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
Applicable Law.

 

14.8                        Titles and Headings, References to Sections of the
Code or Exchange Act.  The titles and headings of the Sections in the Plan are
for convenience of reference only and, in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control. References to
sections of the Code or the Exchange Act shall include any amendment or
successor thereto.

 

14.9                        Governing Law.  The Plan and any agreements
hereunder shall be administered, interpreted and enforced under the internal
laws of the State of Delaware without regard to conflicts of laws thereof or of
any other jurisdiction.

 

14.10                 Section 409A.  To the extent that the Administrator
determines that any Award granted under the Plan is subject to Section 409A of
the Code, the Program pursuant to which such Award is granted and the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code.  To the extent applicable, the Plan, the
Program and any Award Agreements shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date. 
Notwithstanding any provision of the Plan to the contrary, in the event that
following the Effective Date the Administrator determines that any Award may be
subject to Section 409A of the Code and related Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
Effective Date), the Administrator may adopt such amendments to the Plan and the
applicable Program and Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate to (a) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (b) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance and thereby avoid the application of any
penalty taxes under such Section.

 

14.11                 No Rights to Awards.  No Eligible Individual or other
person shall have any claim to be granted any Award pursuant to the Plan, and
neither the Company nor the Administrator is obligated to treat Eligible
Individuals, Holders or any other persons uniformly.

 

14.12                 Unfunded Status of Awards.  The Plan is intended to be an
“unfunded” plan for incentive compensation.  With respect to any payments not
yet made to a Holder pursuant to an Award, nothing contained in the Plan or any
Program or Award Agreement shall give the Holder any rights that are greater
than those of a general creditor of the Company or any Affiliate.

 

26

 

--------------------------------------------------------------------------------

 

14.13                 Indemnification.  To the extent allowable pursuant to
Applicable Law, each member of the Committee or of the Board and any officer or
other employee to whom authority to administer any component of the Plan is
delegated shall be indemnified and held harmless by the Company from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
such member in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action or failure to act pursuant to the Plan and
against and from any and all amounts paid by him or her in satisfaction of
judgment in such action, suit, or proceeding against him or her; provided he or
she gives the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf.  The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled pursuant
to the Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

14.14                 Relationship to other Benefits.  No payment pursuant to
the Plan shall be taken into account in determining any benefits under any
pension, retirement, savings, profit sharing, group insurance, welfare or other
benefit plan of the Company or any Affiliate except to the extent otherwise
expressly provided in writing in such other plan or an agreement thereunder.

 

14.15                 Expenses.  The expenses of administering the Plan shall be
borne by the Company and its Affiliates.



 

 

 



27

 